Banke, Judge.
The defendant appeals his conviction for selling phencyclidine in violation of the Georgia Controlled Substances Act. Held:
1. It was not reversible error to allow the state’s expert to testify on direct examination that the substance was in fact phencyclidine, over the objection that this was a matter of opinion rather than fact. The jury was properly charged that the expert’s testimony was not binding and that it could give the testimony whatever weight it deemed proper. See Ford Motor Co. v. Hanley, 128 Ga. App. 311 (2) (196 SE2d 454) (1973). Furthermore, defense counsel procured an admission from the expert on cross examination that his classification of the substance was at least to some extent a matter of judgment, making it very unlikely that the jury considered his testimony unassailable.
2. It was not error to fail to charge on circumstantial evidence in the face of direct evidence that the defendant arranged the sale. See DePalma v. State, 228 Ga. 272 (1) (185 SE2d 53) (1971).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.